Citation Nr: 0304285	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include due to exposure to Agent Orange.

2.  Entitlement to service connection for skin cancer of the 
nose, to include due to exposure to Agent Orange.

3.  Entitlement to an increased rating for obstructive lung 
disease with emphysema and bronchiectasis, currently rated 30 
percent disabling.

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities will be addressed in a separate decision of the 
Board).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from August 1954 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  

In his March 2000 substantive appeal, the veteran requested 
the he be scheduled for a personal hearing before a member of 
the Board in Washington, D.C.  However, in November 2000, he 
canceled the request.  

In December 2000, the Board remanded the issues of 
entitlement to an increased rating for obstructive lung 
disease with emphysema and bronchiectasis and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities to the RO for further 
development.  The case has now been returned to the Board for 
appellate review.  It is noted that while the case was at the 
RO the veteran perfected appeals on two additional service 
connection claims as noted on the initial page of this 
decision.  

The Board is undertaking additional development on the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After providing the appropriate notice and 
reviewing your response to that notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  The veteran has been diagnosed with Type II diabetes 
mellitus.

4.  Type II diabetes mellitus is presumed to be causally 
related to exposure to Agent Orange.  

5.  The veteran's skin cancer of the nose is not presumed to 
be caused by Agent Orange.  

6.  The veteran's skin cancer of the nose has not been shown 
by competent evidence to be due to exposure to Agent Orange 
in service, or any other activity of service.  

7.  The veteran's obstructive lung disease with emphysema and 
bronchiectasis does not require almost continuous antibiotic 
usage; and pulmonary function tests do not meet the 
limitations required for a higher rating




CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 
Supp. 2001); § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309(e) 
(2002).  

2.  Skin cancer of the nose was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service due to exposure to Agent Orange in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 
(West Supp. 2001); § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), (e) (2002).  

3.  The criteria for an increased rating for obstructive lung 
disease with emphysema and bronchiectasis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Diagnostic 
Codes 6600, 6601, 6603 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statements of the case, supplemental 
statements of the case, the Board's remands, and VA letters 
to the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In May and October 2001 letters, 
the RO explained to the veteran what evidence was required to 
substantiate his claims and informed of VA's development 
actions.  He was asked to identify any outstanding evidence 
and was provided with the appropriate release forms for VA to 
request this information on his behalf.  However, he was also 
advised that it was his responsibility to submit any private 
medical evidence to support his claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims and identified the evidence that 
VA was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims adjudicated herein.  No further 
assistance is indicated in substantiating them.  Service 
records and service medical records, social security records, 
and VA and private treatment records, are associated with the 
file and the veteran was afforded the appropriate VA 
examinations.  The veteran was afforded the opportunity to 
present 
personal testimony at a hearing before a hearing officer at 
the RO in November 1997.  He testified that his lung 
disability was more severely disabling than the current 
rating reflected, and that he had to reduce his physical 
activities as a result.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and have not identified 
any additional pertinent evidence that has not been 
associated with the record.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The benefit-of-the-doubt provision only applies, 
however, where there is an approximate balance of positive 
negative evidence.  Ferguson v. Principi, 273 F.3d 1072 
(Fed.Cir. 2001). 

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1116, as amended by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107- 103, 115 Stat. 976 (2001); 38 C.F.R. § 3.307(a)(6) 
(2002).  

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 23168 (2001).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifested 
or aggravated to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become 
manifested or aggravated to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116, as added by § 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- 103, 115 Stat. 976 (2001); 38 C.F.R. § 3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2, 4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (2002).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The veteran's DD Form 214 reflects that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal with 
Device.  He has reported that he served aboard a ship that 
was responsible for transporting troops between Vietnam and 
Korea.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The National Personnel Records Center (NPRC) has verified 
that the veteran served in the Vietnam area during two 
periods within the Vietnam era.  However, while the NPRC has 
verified Vietnam service for the veteran from November 3, 
1967 to November 22, 1967, a Navy personnel form, NAVPERS 
601-5, History of Assignments, submitted by the veteran, 
indicates that during such dates, the veteran was at a United 
States Naval hospital in Charleston, South Carolina.  A DD 
Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, of record, also reflects the veteran's presence at 
a U.S. Naval hospital in Charleston, South Carolina, during 
that period.  Nevertheless, consistent with the NPRC 
verification as to service in the Vietnam area from April 11, 
1970 to November 6, 1970, the NAVPERS 601-5, History of 
Assignments, submitted by the veteran, indicates that during 
such period, the veteran served onboard ship in a military 
sea transportation service (MSTS) unit.  Such objective 
evidence is consistent with the veteran's contention that he 
served onboard ships which transported Korean troops to and 
from Korea and Vietnam.  Navy personnel forms, NAVPERS 601-13 
of record, specify that the ships were the USNS GEIGER in 
April, June and July 1970, and the USNS UPSHUR in January and 
September 1970.  While the ships logs for these two vessels 
have not been obtained, the Board finds that sufficient 
evidence is of record to objectively corroborate the 
veteran's contentions with regard to Vietnam service.  The 
veteran has contended that he served onshore in Vietnam as a 
volunteer in a base hospital in Natrang, Vietnam, in addition 
to reporting that, while offshore onboard ship, he handled 
gear of troops in Vietnam saturated with whatever they came 
in contact.  This is consistent with the veteran's documented 
occupational specialty of Hospitalman First and hospital 
corpsman, X-ray, during the Vietnam era.  As such, the Board 
finds that, with resolution of any doubt in the veteran's 
favor, the evidence is sufficient to establish that, while 
serving onboard ships in the waters of Vietnam in a military 
sea transportation service unit, the veteran's service 
involved duty or visitation in the Republic of Vietnam, as 
contemplated by 38 C.F.R. § 3.307(a)(6)(iii).  Hence, it has 
been established that the veteran served in the Republic of 
Vietnam during the Vietnam Era and exposure to Agent Orange 
may be conceded.  

As mentioned above, 38 C.F.R. § 3.309(e) lists certain 
diseases for which service connection may be presumed due to 
exposure to herbicide agents, and a recent amendment to that 
list included Type II diabetes mellitus.  The medical 
evidence shows that the veteran has been diagnosed with Type 
II diabetes.  Consequently, service connection for this 
disability is warranted.  

However, skin cancer is not included in that list, and basal 
cell carcinoma is not included in the list of soft tissue 
sarcomas.  Additionally, it is not shown that the veteran's 
skin cancer of the nose was diagnosed within one year of his 
discharge from service.  Consequently, service connection for 
skin cancer of the nose may not be granted on a presumptive 
basis.  Since service connection may not be allowed for skin 
cancer on a presumptive basis, the veteran must show that the 
disability was incurred in or aggravated by service on a 
direct basis.  

Service medical records do not reflect any treatment for skin 
cancer of the nose.  VA records disclose that the veteran was 
diagnosed with basal cell carcinoma of the nose in October 
2000.  Nevertheless, the record does not include any medical 
evidence that the veteran's skin cancer is causally related 
to his active military service.  As such, service connection 
for this disability may not be granted.  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between the skin cancer and 
his active military service, to include exposure to Agent 
Orange, the Board notes that, as a lay person he is not 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, his opinion is not sufficient to 
establish service connection for the disability.  

The Board points out that pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See The Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange:  Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.  

The Board concludes there is no justification or need for 
referral for an opinion in this case.  In light of the effort 
by the NAS, under the aegis of the Agent Orange Act and at 
the request of the Secretary, there would be no useful 
information gained, and no benefit to the veteran, in 
referral for an opinion.  Additionally, since there is no 
evidence of any type of treatment for skin cancer during the 
veteran's active military service, any opinion relating his 
current disability to service would be based solely on 
history as provided by the veteran, as opposed to objective 
documentation.  LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested skin cancer of the nose, 
as there is no reasonable possibility that such an opinion 
could substantiate his claim.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002). 

As such, the preponderance of the evidence is against a 
finding that skin cancer of the nose was caused by exposure 
to Agent Orange; and there is no medical opinion suggesting 
that any currently diagnosed skin cancer is related to any 
other incident of the veteran's active military service.  
Accordingly, the service connection for skin cancer of the 
nose must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's lung disability is currently rated 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6603, which 
pertains to pulmonary emphysema.  Under Diagnostic Code 6603, 
pulmonary emphysema with forced expiratory volume in 1 second 
of (FEV-1) of 56 to 70 percent predicted, or; a ratio of 
forced expiratory volume in 1 second to forced vital capacity 
(FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 56 to 65 percent predicted is assigned a 30 
percent rating.  A 60 percent rating is warranted for 
pulmonary emphysema when there is a FEV-1 of 40 to 55 percent 
predicted, or a FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
38 C.F.R. § 4.97, Diagnostic Code 6603 (2002).  

A 60 percent rating may also be assigned for bronchiectasis 
with incapacitating episodes of infection of four to six 
weeks total duration per year, or; near constant findings of 
cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring antibiotic usage 
almost continuously.  38 C.F.R. § 4.97, Diagnostic Code 6601 
(2002).  Bronchiectasis may also be rated as chronic 
bronchitis.  A 60 percent rating for chronic bronchitis 
requires the same findings outlined for a 60 percent rating 
under Diagnostic Code 6603.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2002).  Also, the same schedular criteria exist 
for a 60 percent evaluation for chronic obstructive pulmonary 
disease.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2002).

In evaluating pulmonary function, the results of pulmonary 
function testing after optimum therapy reflect the best 
possible functioning of an individual, and are the figures 
used as the standard basis of comparison of pulmonary 
function.  61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996).  

Based upon a review of the clinical evidence, the Board 
concludes that an increased rating for the veteran's 
obstructive lung disease with emphysema and bronchiectasis 
may not be granted.  As discussed above, a 60 percent rating 
requires evidence consistent with findings of incapacitating 
episodes of infection of four to six weeks per year; or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis requiring 
almost constant antibiotic usage; or findings from pulmonary 
function tests consistent with FEV-1 of 40 to 55 percent 
predicted; a FEV-1/FVC of 40 to 55 percent; a DLCO (SB) of 
40 to 55 percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  However, 
treatment reports do not document findings consistent with 
this level of disability associated with the veteran's lung 
disability.  

There is no indication in the file that the veteran was 
treated for incapacitating episodes of infection of four to 
six weeks; or that he has a near constant cough and 
associated weight loss, anorexia or frank hemoptysis 
requiring constant antibiotic usage to warrant a 60 percent 
rating under Diagnostic Code 6601.  Upon VA examination in 
May 1997, the veteran was diagnosed with severe obstructive 
and mild restrictive lung disease.  There was good muscular 
development bilaterally of the chest; and good chest 
expansion was noted on both inspiration and expiration.  The 
lungs were clear to auscultation; and no wheezes, rales or 
rhonchi were found.  There was no current infection.  An X-
ray of the chest and heart revealed no abnormalities.  A 
chest X-ray in November 1999 showed no evidence of any active 
disease.  It was noted that there had been no change from the 
prior examination in April 1997.  In May 2000, there was also 
no evidence of active pulmonary disease upon X-ray.  In March 
2001, the impression was mild chronic obstructive pulmonary 
disorder.  

Additionally, pulmonary function tests do not demonstrate 
such limitations as to warrant a 60 percent rating under 
Diagnostic Code 6600, 6603, or 6604.  Pulmonary function 
tests in May 1997 revealed that the veteran's FEV-1 was 64 
percent predicted; and his FEV-1/FVC was 97 percent.  Post 
bronchial dilator pulmonary function tests in November 1999 
showed that the veteran's FEV-1 was 68 percent predicted; and 
his FEV-1/FVC was 92 percent.  The examiner commented that 
the veteran had normal oxygen saturation with exertion and he 
had not had any recent hospital admissions or emergency room 
visits for his lung disease.  The examination indicated only 
a moderate to severe abnormality in pulmonary function.  
Pulmonary function tests completed in May 2000, show that his 
post bronchial dilator FEV-1 was 64 percent predicted and his 
FEV-1/FVC was 78 percent.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for obstructive lung disease with emphysema and 
bronchiectasis.  Therefore, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

Service connection for diabetes mellitus is granted.  

Service connection for skin cancer of the nose, to include 
due to exposure to Agent Orange, is denied.  

An increased rating for obstructive lung disease with 
emphysema and bronchiectasis is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

